Exhibit 10.17

2004 EQUITY COMPENSATION PLAN

1. Purpose. The KeyCorp 2004 Equity Compensation Plan is intended to promote the
interests of the Corporation and its shareholders by providing equity-based
incentives for effective service and high levels of performance to Employees
selected by the Committee. To achieve these purposes, the Corporation may grant
Awards of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Shares and Performance Units to selected Employees, all in
accordance with the terms and conditions hereinafter set forth.

2. Definitions.

2.1 1934 Act. The term “1934 Act” shall mean the Securities Exchange Act of
1934, as amended.

2.2 Acquisition Price. The term “Acquisition Price” with respect to Restricted
Stock and Restricted Stock Units shall mean such amount, if any, required by
applicable law or as may be otherwise specified by the Committee in the Award
Instrument with respect to the Restricted Stock or Restricted Stock Units as the
consideration to be paid by the Employee for the Restricted Stock or Restricted
Stock Units.

2.3 Award. The term “Award” shall mean an award granted under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, or Performance Units.

2.4 Award Instrument. The term “Award Instrument” shall mean a written
instrument evidencing an Award in such form and with such provisions as the
Committee may prescribe, including, without limitation, an agreement to be
executed by the Employee and the Corporation, a certificate issued by the
Corporation, or a letter executed by the Committee or its designee. An Award
Instrument may also be in an electronic medium. Acceptance of the Award
Instrument by an Employee constitutes agreement to the terms of the Award
evidenced thereby.

2.5 Base Price. The term “Base Price” with respect to a Free-Standing SAR shall
mean the price specified in an Award of Free-Standing SARs to be used as the
basis for determining the amount to which a holder of a Free-Standing SAR is
entitled upon the exercise of a Free-Standing SAR.

2.6 Change of Control. A “Change of Control” shall be deemed to have occurred
if, at any time after the date of the grant of the relevant Award, there is a
Change of Control under any of clauses (a), (b), (c), or (d) below. For these
purposes, the Corporation will be deemed to have become a subsidiary of another
corporation if any other corporation (which term shall include, in addition to a
corporation, a limited liability company, partnership, trust, or other
organization) owns, directly or indirectly, 50 percent or more of the total
combined outstanding voting power of all classes of stock of the Corporation or
any successor to the Corporation.

 

  (a) A Change of Control will have occurred under this clause (a) if the
Corporation is a party to a transaction pursuant to which the Corporation is
merged with or into, or is consolidated with, or becomes the subsidiary of
another corporation and either

 

  (i) immediately after giving effect to that transaction, less than 65% of the
then outstanding voting securities of the surviving or resulting corporation or
(if the Corporation becomes a subsidiary in the transaction) of the ultimate
parent of the Corporation represent or were issued in exchange for voting
securities of the Corporation outstanding immediately prior to the transaction,
or

 

  (ii) immediately after giving effect to that transaction, individuals who were
directors of the Corporation on the day before the first public announcement of
(A) the pendency of the transaction or (B) the intention of any person or entity
to cause the transaction to occur, cease for any reason to constitute at least
51% of the directors of the surviving or resulting corporation or (if the
Corporation becomes a subsidiary in the transaction) of the ultimate parent of
the Corporation.



--------------------------------------------------------------------------------

  (b) A Change of Control will have occurred under this clause (b) if a tender
or exchange offer shall be made and consummated for 35% or more of the
outstanding voting stock of the Corporation or any person (as the term “person”
is used in Section 13(d) and Section 14(d)(2) of the 1934 Act) is or becomes the
beneficial owner of 35% or more of the outstanding voting stock of the
Corporation or there is a report filed on Schedule 13D or Schedule TO (or any
successor schedule, form or report), each as adopted under the 1934 Act,
disclosing the acquisition of 35% or more of the outstanding voting stock of the
Corporation in a transaction or series of transactions by any person (as defined
earlier in this clause (b)).

 

  (c) A Change of Control will have occurred under this clause (c) if either

 

  (i) without the prior approval, solicitation, invitation, or recommendation of
the Corporation’s Board of Directors any person or entity makes a public
announcement of a bona fide intention (A) to engage in a transaction with the
Corporation that, if consummated, would result in a Change Event (as defined
below in this clause (c)), or (B) to “solicit” (as defined in Rule 14a-1 under
the 1934 Act) proxies in connection with a proposal that is not approved or
recommended by the Corporation’s Board of Directors, or

 

  (ii) any person or entity publicly announces a bona fide intention to engage
in an election contest relating to the election of directors of the Corporation
(pursuant to Regulation 14A, including Rule 14a-11, under the 1934 Act),

and, at any time within the 24 month period immediately following the date of
the announcement of that intention, individuals who, on the day before that
announcement, constituted the directors of the Corporation (the “Incumbent
Directors”) cease for any reason to constitute at least a majority thereof
unless both (A) the election, or the nomination for election by the
Corporation’s shareholders, of each new director was approved by a vote of at
least two-thirds of the Incumbent Directors in office at the time of the
election or nomination for election of such new director, and (B) prior to the
time that the Incumbent Directors no longer constitute a majority of the Board
of Directors, the Incumbent Directors then in office, by a vote of at least 75%
of their number, reasonably determine in good faith that the change in Board
membership that has occurred before the date of that determination and that is
anticipated to thereafter occur within the balance of the 24 month period to
cause the Incumbent Directors to no longer be a majority of the Board of
Directors was not caused by or attributable to, in whole or in any significant
part, directly or indirectly, proximately or remotely, any event under subclause
(i) or (ii) of this clause (c).

For purposes of this clause (c), the term “Change Event” shall mean any of the
events described in the following subclauses (x), (y), or (z) of this clause
(c):

 

  (x) A tender or exchange offer shall be made for 25% or more of the
outstanding voting stock of the Corporation or any person (as the term “person”
is used in Section 13(d) and Section 14(d)(2) of the 1934 Act) is or becomes the
beneficial owner of 25% or more of the outstanding voting stock of the
Corporation or there is a report filed on Schedule 13D or Schedule TO (or any
successor schedule, form, or report), each as adopted under the 1934 Act,
disclosing the acquisition of 25% or more of the outstanding voting stock of the
Corporation in a transaction or series of transactions by any person (as defined
earlier in this subclause (x)).

 

  (y) The Corporation is a party to a transaction pursuant to which the
Corporation is merged with or into, or is consolidated with, or becomes the
subsidiary of another corporation and, after giving effect to such transaction,
less than 50% of the then outstanding voting securities of the surviving or
resulting corporation or (if the Corporation becomes a subsidiary in the
transaction) of the ultimate parent of the Corporation represent or were issued
in exchange for voting securities of the Corporation outstanding immediately
prior to such transaction or less than 51% of the directors of the surviving or
resulting corporation or (if the Corporation becomes a subsidiary in the
transaction) of the ultimate parent of the Corporation were directors of the
Corporation immediately prior to such transaction.

 

  (z) There is a sale, lease, exchange, or other transfer (in one transaction or
a series of related transactions) of all or substantially all the assets of the
Corporation.



--------------------------------------------------------------------------------

  (d) A Change of Control will have occurred under this clause (d) if there is a
sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the
Corporation.

2.7 Committee. The term “Committee” shall mean the Compensation Committee of the
Board of Directors of the Corporation or such other committee or subcommittee as
may be designated by the Board of Directors of the Corporation from time to
time.

2.8 Common Shares. The term “Common Shares” shall mean common shares of the
Corporation, with a par value of $1 each.

2.9 Corporation. The term “Corporation” shall mean KeyCorp and its successors,
including the surviving or resulting corporation of any merger of KeyCorp with
or into, or any consolidation of KeyCorp with, any other corporation or
corporations.

2.10 Covered Employee. The term “Covered Employee” shall mean an Employee who
is, or is determined by the Committee to be likely to become, a “covered
employee” within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended.

2.11 Disability. The term “Disability” with respect to an Employee shall mean
physical or mental impairment which entitles the Employee to receive disability
payments under any long-term disability plan maintained by the Corporation.

2.12 Effective Date. The term “Effective Date” shall mean March 18, 2004, the
date the Plan is approved and adopted by the Board of Directors of the
Corporation.

2.13 Employee. The term “Employee” shall mean any individual employed by the
Corporation or by any Subsidiary and shall include officers as well as all other
employees of the Corporation or of any Subsidiary (including employees who are
members of the Board of Directors of the Corporation or any Subsidiary).

2.14 Employment Termination Date. The term “Employment Termination Date” with
respect to an Employee shall mean the first date on which the Employee is no
longer employed by the Corporation or any Subsidiary.

2.15 Exercise Price. The term “Exercise Price” with respect to an Option shall
mean the price specified in the Option at which the Common Shares subject to the
Option may be purchased by the holder of the Option.

2.16 Fair Market Value. Except as otherwise determined by the Committee at the
time of the grant of an Award, the term “Fair Market Value” with respect to
Common Shares shall mean: (a) if the Common Shares are traded on a national
exchange, the mean between the high and low sales price per Common Share on that
national exchange on the date for which the determination of fair market value
is made or, if there are no sales of Common Shares on that date, then on the
next preceding date on which there were any sales of Common Shares, or (b) if
the Common Shares are not traded on a national exchange, the mean between the
high and low sales price per Common Share in the over-the-counter market,
National Market System, as reported by the National Quotations Bureau, Inc. and
NASDAQ on the date for which the determination of fair market value is made or,
if there are no sales of Common Shares on that date, then on the next preceding
date on which there were any sales of Common Shares.

2.17 Free-Standing Stock Appreciation Right. The term “Free-Standing Stock
Appreciation Right” or “Free-Standing SAR” shall mean an Award granted to an
Employee that is not granted in tandem with an Option that entitles the holder
thereof to receive from the Corporation, upon exercise of the Free-Standing SAR
or any portion of the Free-Standing SAR, an amount equal to 100% or such lesser
percentage as the Committee may determine at the time of grant of the Award, of
the excess, if any, measured at the time of the exercise of the Free-Standing
SAR, of (a) the Fair Market Value of the Common Shares underlying the
Free-Standing SARs being exercised over (b) the aggregate Base Price of those
Common Shares underlying the Free-Standing SARs being exercised.



--------------------------------------------------------------------------------

2.18 Incentive Stock Option. The term “Incentive Stock Option” shall mean an
Option intended by the Committee to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.

2.19 Limited Stock Appreciation Right. The term “Limited Stock Appreciation
Right” or “Limited SAR” shall mean an Award granted to an Employee with respect
to all or any part of any Option, that entitles the holder thereof to receive
from the Corporation, upon exercise of the Limited SAR and surrender of the
related Option, or any portion of the Limited SAR and the related Option, an
amount equal to (unless the Committee specifies a lesser amount at the time of
the grant of the Award):

 

  (a) in the case of a Limited SAR granted with respect to an Incentive Stock
Option, 100% of the excess, if any, measured at the time of the exercise of the
Limited SAR, of (i) the Fair Market Value of the Common Shares subject to the
Incentive Stock Option with respect to which the Limited SAR is exercised over
(ii) the Exercise Price of those Common Shares under the Incentive Stock Option,
or

 

  (b) in the case of a Limited SAR granted with respect to a Nonqualified
Option, 100% of the highest of:

 

  (i) the excess, measured at the time of the exercise of the Limited SAR, of
(A) the Fair Market Value of the Common Shares subject to the Nonqualified
Option with respect to which the Limited SAR is exercised over (B) the Exercise
Price of those Common Shares under the Nonqualified Option,

 

  (ii) the excess of (A) the highest gross price (before brokerage commissions
and soliciting dealers’ fees) paid or to be paid for a Common Share (whether in
cash or in property and whether by way of exchange, conversion, distribution
upon liquidation, or otherwise) in connection with any Change of Control
multiplied by the number of Common Shares subject to the Nonqualified Option
with respect to which the Limited SAR is exercised over (B) the Exercise Price
of those Common Shares under the Nonqualified Option, or

 

  (iii) the excess of (A) the highest Fair Market Value of the Common Shares
subject to the Nonqualified Option with respect to which the Limited SAR is
exercised on any one day during the period beginning on the sixtieth day prior
to the date on which the Limited SAR is exercised multiplied by the number of
Common Shares subject to the Nonqualified Option with respect to which the
Limited SAR is exercised over (B) the Exercise Price of those Common Shares
under the Nonqualified Option.

2.20 Nonqualified Option. The term “Nonqualified Option” shall mean an Option
intended by the Committee not to qualify as an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended.

2.21 Option. The term “Option,” shall mean an Award entitling the holder thereof
to purchase a specified number of Common Shares at a specified price during a
specified period of time.

2.22 Option Expiration Date. The term “Option Expiration Date” with respect to
any Option shall mean the date selected by the Committee after which, except as
provided in Section 11.4 in the case of the death of the Employee to whom the
option was granted, the Option may not be exercised.

2.23 Performance Goal. The term “Performance Goal” shall mean a performance goal
specified by the Committee in connection with the potential grant of Performance
Shares or Performance Units, or when so determined by the Committee, Options,
SARs, Restricted Stock, and dividend credits pursuant to this Plan. Performance
Goals may be described in terms of objectives that are related to the
performance by the Corporation, by any Subsidiary, or by any Employee or group
of Employees in connection with services performed by that Employee or those
Employees for the Corporation, a Subsidiary, or any one or more subunits of the
Corporation or of any Subsidiary. The Performance Goals may be made relative to
the performance of other corporations. The Performance Goals applicable to any
award to a Covered Employee will be based on, and described in terms of
specified levels of, growth in, or ratios involving, one or more of the
following criteria:

 

  (a) earnings per share;

 

  (b) total revenue;



--------------------------------------------------------------------------------

  (c) net interest income

 

  (d) noninterest income;

 

  (e) net income;

 

  (f) net income before tax;

 

  (g) noninterest expense

 

  (h) efficiency ratio;

 

  (i) return on equity;

 

  (j) return on assets;

 

  (k) economic profit added;

 

  (l) loans;

 

  (m) deposits;

 

  (n) tangible equity;

 

  (o) assets

 

  (p) net charge-offs; and

 

  (q) nonperforming assets

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Goals unsuitable, the Committee may in its discretion modify such Performance
Goals or the related minimum acceptable level of achievement, in whole or in
part, as the Committee deems appropriate and equitable, except in the case of a
Covered Employee where such action would result in the loss of the otherwise
available exemption of the Award under Section 162(m) of the Internal Revenue
Code of 1986, as amended. In such case, the Committee will not make any
modification of the Performance Goals or minimum acceptable level of
achievement.

2.24 Performance Period. The term “Performance Period” shall mean such one or
more periods of time, which may be of varying and overlapping durations, as the
Committee may select, over which the attainment of one or more Performance Goals
will be relevant in connection with one or more Awards of Performance Shares or
Performance Units.

2.25 Performance Shares. The term “Performance Shares” shall mean an Award
denominated in Common Shares and contingent upon attainment of one or more
Performance Goals by the Corporation or a Subsidiary or any subunit of the
Corporation or of any Subsidiary over a Performance Period.

2.26 Performance Units. The term “Performance Units” shall mean a bookkeeping
entry that records a unit equal to $1.00 awarded pursuant to Section 10 of this
Plan, which are contingent upon attainment of one or more Performance Goals by
the Corporation or a Subsidiary or any subunit of the Corporation or of any
Subsidiary over a Performance Period.

2.27 Plan. The term “Plan” shall mean this KeyCorp 2004 Equity Compensation Plan
as from time to time hereafter amended in accordance with Section 21.1.

2.28 Restricted Stock. The term “Restricted Stock” shall mean Common Shares of
the Corporation delivered to an Employee pursuant to an Award subject to such
restrictions, conditions and contingencies as the Committee may provide in the
relevant Award Instrument, including (a) the restriction that the Employee not
sell, transfer, otherwise dispose of, or pledge or otherwise hypothecate the
Restricted Stock during the applicable Restriction Period, (b) the requirement
that the Restriction Period will terminate or terminate early upon



--------------------------------------------------------------------------------

achievement of specified Performance Goals, (c) the requirement that, subject to
the provisions of Section 11, if the Employee’s employment terminates so that
the Employee is no longer employed by the Corporation or any Subsidiary before
the end of the applicable Restriction Period, the Employee will offer to sell to
the Corporation at the Acquisition Price each Common Share of Restricted Stock
held by the Employee at the Employment Termination Date with respect to which,
as of that date, any restrictions, conditions, or contingencies have not lapsed,
and (d) such other restrictions, conditions, and contingencies, if any, as the
Committee may provide in the Award Instrument with respect to that Restricted
Stock.

2.29 Restricted Stock Units. The term “Restricted Stock Units” shall mean an
Award pursuant to Section 9 of this Plan, whereby an Employee receives the right
to receive Common Shares or the cash equivalent thereof at a specified time in
the future in consideration of the performance of services, but subject to such
restrictions, conditions and contingencies as the Committee may provide in the
relevant Award Instrument.

2.30 Restriction Period. The term “Restriction Period” with respect to an Award
of Restricted Stock shall mean the period selected by the Committee and
specified in the Award Instrument with respect to that Restricted Stock during
which the Employee may not sell, transfer, otherwise dispose of, or pledge or
otherwise hypothecate that Restricted Stock.

2.31 Stock Appreciation Right. The term “Stock Appreciation Right” or “SAR”
shall mean a right granted pursuant to Section 7 of this Plan, and will include
Tandem Stock Appreciation Rights, Limited Stock Appreciation Rights and
Free-Standing Stock Appreciation Rights.

2.32 Subsidiary. The term “Subsidiary” shall mean any corporation, partnership,
joint venture, or other business entity in which the Corporation owns, directly
or indirectly, 50 percent or more of the total combined voting power of all
classes of stock (in the case of a corporation) or other ownership interest (in
the case of any entity other than a corporation).

2.33 Tandem Stock Appreciation Right. The term “Tandem Stock Appreciation Right
“or “Tandem SAR” shall mean an Award granted to an Employee with respect to all
or any part of any Option that entitles the holder thereof to receive from the
Corporation, upon exercise of the Tandem SAR and surrender of the related
Option, or any portion of the Tandem SAR and the related Option, an amount equal
to 100%, or such lesser percentage as the Committee may determine at the time of
the grant of the Award, of the excess, if any, measured at the time of the
exercise of the Tandem SAR, of (a) the Fair Market Value of the Common Shares
subject to the Option with respect to which the Tandem SAR is exercised over
(b) the Exercise Price of those Common Shares under the Option.

2.34 Transferee. The term “Transferee” shall mean, with respect to Nonqualified
Options only, any person or entity to which an Employee is permitted by the
Committee to transfer or assign all or part of his or her Options.

3. Administration. The Plan shall be administered by the Committee. No Award may
be made under the Plan to any member or alternate member of the Committee. The
Committee shall have authority, subject to the terms of the Plan, (a) to
determine the Employees who are eligible to participate in the Plan, the type,
size, and terms of Awards to be granted to any Employee, the time or times at
which Awards shall be exercisable or at which restrictions, conditions, and
contingencies shall lapse, and the terms and provisions of the instruments by
which Awards shall be evidenced, (b) to establish any other restrictions,
conditions, and contingencies on Awards in addition to those prescribed by the
Plan, (c) to interpret the Plan, and (d) to make all determinations necessary
for the administration of the Plan.

The construction and interpretation by the Committee of any provision of the
Plan or any Award Instrument delivered pursuant to the Plan and any
determination by the Committee pursuant to any provision of the Plan or any
Award Instrument shall be final and conclusive. No member or alternate member of
the Committee shall be liable for any such action or determination made in good
faith.



--------------------------------------------------------------------------------

The Committee may act only by a majority of its members. Any determination of
the Committee may be made, without a meeting, by a writing or writings signed by
all of the members of the Committee. In addition, the Committee may authorize
any one or more of their number or any officer of the Corporation to execute and
deliver documents on behalf of the Committee and the Committee may delegate to
one or more employees, agents, or officers of the Corporation, or to one or more
third party consultants, accountants, lawyers, or other advisors, such
ministerial duties related to the operation of the Plan as it may deem
appropriate.

4. Eligibility. Awards may be granted to Employees of the Corporation or any
Subsidiary selected by the Committee in its sole discretion. The granting of any
Award to an Employee shall not entitle that Employee to, nor disqualify the
Employee from, participation in any other grant of an Award.

5. Stock Subject to the Plan.

5.1 Type of Stock. The stock that may be issued and distributed to Employees in
connection with Awards granted under the Plan shall be Common Shares and may be
authorized and unissued Common Shares, treasury Common Shares, or Common Shares
acquired on the open market specifically for distribution under the Plan, as the
Board of Directors may from time to time determine.

5.2 Number of Shares Available. Subject to adjustment as provided in Section 5.3
and Section 14 of this Plan, the number of Common Shares that may be issued or
transferred (a) upon the exercise of Options or Stock Appreciation Rights,
(b) as Restricted Stock and released from a substantial risk of forfeiture
thereof, (c) in payment of Restricted Stock Units, (d) in payment of Performance
Shares or Performance Units that have been earned, (e) in payment of dividend
equivalents paid with respect to Awards made under the Plan or (f) in payment of
any other award pursuant to this Plan, following the Effective Date, shall not
exceed in the aggregate 70,000,000 Common Shares, plus any shares described in
Section 5.3.

5.3 Adjustments. The number of shares available in Section 5.2 above shall be
adjusted to account for shares relating to any awards that expire or are
forfeited or that are transferred, surrendered or relinquished upon the payment
of any exercise price by the transfer to the Corporation of Common Shares or
upon satisfaction of any withholding amount, regardless of whether such
expiration, forfeiture, transfer, surrender or relinquishment relates to awards
that were granted under this Plan or any other plan of the Corporation, or
before or after the Effective Date. Upon payment in cash of the benefit provided
by any award granted under this Plan or under any other plan of the Corporation,
at any time before or after the Effective Date, any shares that were covered by
that award shall again be available for issue or transfer hereunder.

5.4 Limits. Notwithstanding anything in this Section 5, or elsewhere in this
Plan to the contrary and subject to adjustment as provided in Section 14 of this
Plan:

 

  (a) the aggregate number of Common Shares actually issued or transferred by
the Corporation upon the exercise of Incentive Stock Options shall not exceed
15,000,000 Common Shares;

 

  (b) no Employee shall be granted Options or Stock Appreciation Rights, in the
aggregate, for more than 1,000,000 Common Shares during any one calendar year;

 

  (c) the number of Common Shares that may be issued as Restricted Stock,
Restricted Stock Units, Performance Shares and Performance Units, shall not in
the aggregate exceed 14,000,000 Common Shares; and

 

  (d) in no event shall any Employee in any calendar year receive Awards of
Performance Shares, Performance Units and Restricted Stock with Performance
Goals having an aggregate maximum value as of their respective dates of grant in
excess of $7,500,000.



--------------------------------------------------------------------------------

6. Stock Options.

6.1 Type and Date of Grant of Options.

 

  (a) The Award Instrument pursuant to which any Incentive Stock Option is
granted shall specify that the Option granted thereby shall be treated as an
Incentive Stock Option. The Award Instrument pursuant to which any Nonqualified
Option is granted shall specify that the Option granted thereby shall not be
treated as an Incentive Stock Option.

 

  (b) The day on which the Committee authorizes the grant of an Incentive Stock
Option shall be the date on which that Option is granted.

 

  (c) The day on which the Committee authorizes the grant of a Nonqualified
Option shall be considered the date on which that Option is granted, unless the
Committee specifies a later date.

 

  (d) The Committee reserves the discretion after the date of grant of an Option
to provide for (i) the payment of a cash bonus at the time of exercise; (ii) the
availability of a loan at exercise; or (iii) the right to tender in satisfaction
of the Exercise Price nonforfeitable, unrestricted Common Shares, which are
already owned by the Employee and have a value at the time of exercise that is
equal to the Exercise Price.

6.2 Exercise Price. The Exercise Price under any Option shall be not less than
the Fair Market Value of the Common Shares subject to the Option on the date the
Option is granted.

6.3 Option Expiration Date. The Option Expiration Date under any Option shall be
not later than ten years from the date on which the Option is granted.

6.4 Exercise of Options.

 

  (a) Except as otherwise provided in Section 11, an Option may be exercised
only while the Employee to whom the Option was granted is in the employ of the
Corporation or of a Subsidiary. Subject to this requirement, each Option shall
become exercisable in one or more installments at the time or times provided in
the Award Instrument evidencing the Option. Once any portion of an Option
becomes exercisable, that portion shall remain exercisable until expiration or
termination of the Option. An Employee to whom an Option is granted or, with
respect to Nonqualified Options, the Employee’s Transferee may exercise the
Option from time to time, in whole or in part, up to the total number of Common
Shares with respect to which the Option is then exercisable, except that no
fraction of a Common Share may be purchased upon the exercise of any Option.

 

  (b) The Award Instrument may provide that specified Performance Goals must be
achieved as a condition to the exercise of any Option.

 

  (c) An Employee or, with respect to Nonqualified Options, any Transferee
electing to exercise an Option shall deliver to the Corporation (i) the Exercise
Price payable in accordance with Section 6.5 and (ii) written notice of the
election that states the number of whole Common Shares with respect to which the
Employee is exercising the Option.

 

  (d) The exercise of an Option will result in the cancellation on a
share-by-share basis of any Tandem SAR and Limited SAR authorized under
Section 7 of this Plan.

6.5 Payment For Common Shares. Upon exercise of an Option by an Employee or,
with respect to Nonqualified Options, any Transferee, the Exercise Price shall
be payable by the Employee or Transferee in cash or in such other form of
consideration as the Committee determines may be accepted, including without
limitation, securities or other property, or any combination of cash, securities
or other property or, to the extent permitted by applicable law, by delivery by
the Employee or Transferee (with the written notice of election to exercise) of
irrevocable instructions to a broker registered under the 1934 Act promptly to
deliver to the Corporation the amount of sale or loan proceeds to pay the
Exercise Price. The Committee, in its sole discretion, may grant to an Employee
or, with respect to Nonqualified Options, any Transferee the right to transfer
Common Shares acquired upon the exercise of a part of an Option in payment of
the Exercise Price payable upon immediate exercise of a further part of the
Option.



--------------------------------------------------------------------------------

6.6 Conversion of Incentive Stock Options. The Committee may at any time in its
sole discretion take such actions as may be necessary to convert any outstanding
Incentive Stock Option (or any installments or portions of installments thereof)
into a Nonqualified Option with or without the consent of the Employee to whom
that Incentive Stock Option was granted and whether or not that Employee is an
Employee at the time of the conversion.

6.7 Dividend Equivalents. The Committee may, at or after the date on which an
Option is granted, provide for the payment of dividend equivalents to the holder
of the Option on either a current or deferred or contingent basis or may provide
that such equivalents will be credited against the Exercise Price.

7. Stock Appreciation Rights.

7.1 Grant of SARs.

 

  (a) The Committee may authorize the granting (i) to any holder of an Option,
of Tandem SARs and Limited SARs in respect of Options granted hereunder, and
(ii) to any Employee, of Free-Standing SARs. A Tandem SAR may be granted only in
connection with an Option. A Tandem SAR granted in connection with an Incentive
Stock Option may be granted only when the Incentive Stock Option is granted. A
Tandem SAR granted in connection with a Nonqualified Option may be granted
either when the related Nonqualified Option is granted or at any time thereafter
including, in the case of any Nonqualified Option resulting from the conversion
of an Incentive Stock Option, simultaneously with or after the conversion.
Similarly, a Limited SAR may be granted only in connection with an Option. A
Limited SAR granted in connection with an Incentive Stock Option may be granted
only when the Incentive Stock Option is granted. A Limited SAR granted in
connection with a Nonqualified Option may be granted either when the related
Nonqualified Option is granted or at any time thereafter including, in the case
of any Nonqualified Option resulting from the conversion of an Incentive Stock
Option, simultaneously with or after the conversion. A Free-Standing SAR is not
granted in tandem with an Option.

7.2 Exercise of SARs.

 

  (a) An Employee electing to exercise an SAR shall deliver written notice to
the Corporation of the election identifying the SAR and, with respect to Tandem
SARs and Limited SARs, the related Option with respect to which the Tandem SAR
or Limited SAR was granted to the Employee, and specifying the number of whole
Common Shares with respect to which the Employee is exercising the SAR. Upon
exercise of a Tandem SAR or Limited SAR, the related Option shall be deemed to
be surrendered to the extent that the Tandem SAR or Limited SAR is exercised.

 

  (b) The Committee may specify in the Award Instrument pursuant to which SARs
are granted that the amount payable on exercise of an SAR may not exceed a
maximum specified by the Committee in the Award Instrument.

 

  (c) No SAR granted under this Plan may be exercised more than ten years from
the date on which the SAR is granted.

 

  (d) The Committee may provide in the Award Instrument to which SARs are
granted for the payment to the holder of the SAR of dividend equivalents thereon
in cash or Common Shares on a current, deferred or contingent basis.

 

  (e) SARs may be exercised only (i) on a date when the SAR is “in the money”
(i.e., when there would be positive consideration received upon exercise of the
SAR), (ii) with respect to Tandem SARs and Limited SARs, at a time and to the
same extent as the related Option is exercisable, (iii) with respect to Tandem
SARs and Limited SARs, unless otherwise provided in the relevant Award
Instrument, by surrender to the Corporation, unexercised, of the related Option
or any applicable portion thereof, and (iv) in compliance with all restrictions
set forth in or specified by the Committee.

 

  (f) The Committee may specify in the Award Instrument pursuant to which any
SAR is granted waiting periods and restrictions on permissible exercise periods
in addition to the restrictions on exercise set forth in this Section 7.



--------------------------------------------------------------------------------

  (g) The Committee may specify in the Award Instrument pursuant to which SARs
are granted Performance Goals that must be achieved as a condition of the
exercise of such SARs.

 

  (h) Each Award Instrument pursuant to which Free-Standing SARs are granted
shall specify in respect of each Free-Standing SAR, a Base Price, which shall be
equal to or greater than the Fair Market Value of the Common Shares subject to
each Free-Standing SAR on the date the Free-Standing SAR is granted.

7.3 Payment for SARs. The amount payable upon exercise of an SAR may be paid by
the Corporation in cash or in whole Common Shares (taken at their Fair Market
Value at the time of exercise of the SAR) or in a combination of cash and whole
Common Shares and may either grant to the Employee or retain in the Committee
the right to elect among those alternatives; provided, however, that in no event
shall the total number of Common Shares that may be paid to an Employee pursuant
to the exercise of a Tandem SAR or Limited SAR exceed the total number of Common
Shares subject to the related Option.

7.4 Termination, Amendment, or Suspension of SARs. SARs shall terminate and may
no longer by exercised upon the first to occur of (a) with respect to Tandem
SARs and Limited SARs, the exercise or termination of the related Option,
(b) any termination date specified by the Committee at the time of grant of the
SAR, or (c) with respect to Tandem SARs and Limited SARs, the transfer by the
Employee of the related Option. In addition, the Committee may in its sole
discretion at any time before the occurrence of a Change of Control amend,
suspend, or terminate any SAR theretofore granted under the Plan without the
holder’s consent; provided that, in the case of amendment, no provision of the
SAR, as amended, shall be in conflict with any provision of the Plan.

8. Restricted Stock.

8.1 Conditions on Restricted Stock.

 

  (a) In addition to the restrictions on disposition of Restricted Stock during
the Restriction Period and the requirement to offer Restricted Stock to the
Corporation if the Employee’s employment terminates during the Restriction
Period, the Committee may provide in the Award Instrument with respect to any
Award of Restricted Stock other restrictions, conditions, and contingencies,
which other restrictions, conditions, and contingencies, if any, may relate to,
in addition to such other matters as the Committee may deem appropriate, the
achievement of Performance Goals, the Employee’s personal performance, corporate
performance, or the performance of any subunit of the Corporation or any
Subsidiary, in each case measured in such manner as may be specified by the
Committee. The Committee may impose different restrictions, conditions, and
contingencies on separate Awards of Restricted Stock granted to different
Employees, whether at the same or different times, and on separate Awards of
Restricted Stock granted to the same Employee, whether at the same or different
times. The Committee may specify a single Restriction Period for all of the
Restricted Stock subject to any particular Award Instrument or may specify
multiple Restriction Periods so that the restrictions with respect to the
Restricted Stock subject to the Award will expire in stages according to a
schedule specified by the Committee and set forth in the Award Instrument.

 

  (b) The Committee may specify in the Award Instrument pursuant to which the
Restricted Stock is granted, that any or all dividends or other distributions
paid on Restricted Stock during the Restriction Period be automatically deferred
and reinvested in additional shares of Restricted Stock, which may be subject to
the same restrictions as the underlying Award.

 

  (c) If so directed by the Committee, all certificates representing Restricted
Stock may be held in custody by the Corporation until all restrictions thereon
shall have lapsed, together with a stock power or powers executed by the
Employee in whose name such certificates are registered, endorsed in blank and
covering such Common Shares.

8.2 Payment for Restricted Stock. Each Employee to whom an Award of Restricted
Stock is made shall pay the Acquisition Price, if any, with respect to that
Restricted Stock to the Corporation not later than 30 days after the delivery to
the Employee of the Award Instrument with respect to that Restricted Stock. If
any Employee fails to pay any Acquisition Price with respect to an Award of
Restricted Stock within that 30 day period, the Employee’s right under that
Award shall be forfeited.



--------------------------------------------------------------------------------

8.3 Rights as a Shareholder. Upon payment by an Employee in full of the
Acquisition Price for Restricted Stock under an Award, the Employee shall have
all of the rights of a shareholder with respect to the Restricted Stock,
including voting and dividend rights, subject only to such restrictions and
requirements referred to in Section 8.1 as may be incorporated in the Award
Instrument with respect to that Restricted Stock.

9. Restricted Stock Units.

9.1 Grant of Restricted Stock Units.

 

  (a) Each grant or sale of Restricted Stock Units shall provide that the
Restricted Stock Units shall be subject to deferral and a risk of forfeiture, as
determined by the Committee on the date the Restricted Stock Units are granted,
and may provide for the earlier lapse or other modification of such period in
the event of a Change in Control.

 

  (b) Each Employee to whom an Award of Restricted Stock Units is made shall pay
the Acquisition Price, if any, with respect to those Restricted Stock Units to
the Corporation not later than 30 days after delivery to the Employee of the
Award Instrument with respect to the Restricted Stock Units being granted. If
any Employee fails to pay any Acquisition Price with respect to an Award of
Restricted Stock Units within that 30 day period, the Employee’s right under
that Award shall be forfeited.

9.2 Payment for Restricted Stock Units. The Corporation shall pay each Employee
who is entitled to payment for Restricted Stock Units an amount for those
Restricted Stock Units (a) in cash, (b) in Common Shares, or (c) any combination
of the foregoing, and may either grant to the Employee or retain in the
Committee the right to elect among those alternatives.

9.3 Rights as a Shareholder. During any time that the Restricted Stock Units are
outstanding, the Employee shall have no right to transfer any rights under his
or her Award, shall have no rights of ownership in the Common Shares deliverable
upon payment of the Restricted Stock Units and shall have no right to vote them,
but the Committee may, at or after the date on which the Restricted Stock Units
are granted, authorize the payment of dividend equivalents on such Common Shares
underlying the Restricted Stock Units on either a current or deferred or
contingent basis, either in cash or in additional Common Shares.

10. Performance Shares and Performance Units.

10.1 Discretion of Committee with Respect to Performance Shares and Performance
Units. The Committee shall have full discretion to select the Employees to whom
Awards of Performance Shares and Performance Units are made, the number of
Performance Shares or Performance Units to be granted to any Employee so
selected, the kind and level of the Performance Goals and whether those
Performance Goals are to apply to the Corporation, a Subsidiary, or any one or
more subunits of the Corporation or of any Subsidiary, and the dates on which
each Performance Period shall begin and end, and to determine the form and
provisions of the Award Instrument to be used in connection with any Award of
Performance Shares or Performance Units.

10.2 Conditions to Payment for Performance Shares and Performance Units.

 

  (a) Unless otherwise provided in the relevant Award Instrument, an Employee
must be employed by the Corporation or a Subsidiary on the last day of a
Performance Period to be entitled to payment for any Performance Shares or
Performance Units.

 

  (b) The Committee may establish, from time to time, one or more formulas to be
applied against the Performance Goals to determine whether all, some portion but
less than all, or none of the Performance Shares or Performance Units granted
with respect to a Performance Period are treated as earned pursuant to any
Award. An Employee will be entitled to receive payments with respect to any
Performance Shares and Performance Units only to the extent that those
Performance Shares or Performance Units, as the case may be, are treated as
earned under one or more such formulas.



--------------------------------------------------------------------------------

10.3 Payment for Performance Shares and Performance Units. The Corporation shall
pay each Employee who is entitled to payment for Performance Shares or
Performance Units earned with respect to any Performance Period an amount for
those Performance Shares or Performance Units, as the case may be, (a) in cash,
(b) in Common Shares, (c) in Restricted Stock, or (d) any combination of the
foregoing, and may either grant to the Employee or retain in the Committee the
right to elect among those alternatives. Restricted Stock issued by the
Corporation in payment of Performance Shares or Performance Units shall be
subject to all the provisions of Section 8.

11. Termination of Employment. After an Employee’s Employment Termination Date,
the rules set forth in this Section 11 shall apply. All factual determinations
with respect to the termination of an Employee’s employment that may be relevant
under this Section 11 shall be made by the Committee in its sole discretion.

11.1 Termination Other Than Upon Death, Disability, or Certain Retirements. Upon
any termination of an Employee’s employment for any reason other than the
Employee’s retirement (under any retirement plan of the Corporation or of a
Subsidiary) as provided in Section 11.2, disability as provided on Section 11.3,
or death as provided in Section 11.4:

 

  (a) Unless otherwise provided in the relevant Award Instrument, the Employee
or, with respect to Nonqualified Options, any Transferee shall have the right
(i) during the period ending six months after the Employment Termination Date,
but not later than the Option Expiration Date, to exercise any Nonqualified
Options and related Tandem SARs and Limited SARs that were outstanding on the
Employment Termination Date, if and to the same extent as those Options, Tandem
SARs and Limited SARs were exercisable by the Employee or Transferee (as the
case may be) on the Employment Termination Date, (ii) during the period ending
three months after the Employment Termination Date, but not later than the
Option Expiration Date, to exercise any Incentive Stock Options and related
Tandem SARs and Limited SARs that were outstanding on the Employment Termination
Date, if and to the same extent as those Options and Tandem SARs and Limited
SARs were exercisable by the Employee on the Employment Termination Date, and
(iii) during the period ending six months after the Employment Termination Date,
but not later than the date any Free-Standing SAR expires, to exercise any
Free-Standing SARs that were outstanding on the Employment Termination Date, if
and to the same extent as those Free-Standing SARs were exercisable by the
Employee on the Employment Termination Date. Notwithstanding the preceding
sentence, if within two years after a Change of Control an Employee’s Employment
Termination Date occurs other than as a result of a Voluntary Resignation,
unless otherwise provided in the relevant Award Instrument, the Employee or,
with respect to Nonqualified Options, any Transferee shall have the right,
during the Extended Period, but not later than the Option Expiration Date or the
date of expiration of Free-Standing SARs, as the case may be, to exercise any
Options and related SARs that were outstanding on the Employment Termination
Date, if and to the same extent as those Options and SARs were exercisable by
the Employee or Transferee (as the case may be) on the Employment Termination
Date (even though, in the case of Incentive Stock Options, exercise of those
Options more than three months after the Employment Termination Date may cause
the Option to fail to qualify for Incentive Stock Option treatment under the
Internal Revenue Code of 1986, as amended). As used in the immediately preceding
sentence, the term “Extended Period” means the longer of the period that the
Option or SAR would otherwise be exercisable in the absence of the immediately
preceding sentence or the period ending with the second anniversary date of the
Change of Control and the term “Voluntary Resignation” means that the Employee
shall have terminated his or her employment with the Corporation and its
Subsidiaries by voluntarily resigning at his or her own instance without having
been requested to so resign by the Corporation or its Subsidiaries except that
any resignation by the Employee will not be deemed to be a Voluntary Resignation
if, after the Change of Control, the Employee’s base salary was reduced or the
Employee was required to relocate his or her principal place of employment more
than 35 miles;

 

  (b) Unless otherwise provided in the relevant Award Instrument, the Employee
shall offer for resale at the Acquisition Price, if any, to the Corporation each
Common Share of Restricted Stock and each Restricted Stock Unit held by the
Employee at the Employment Termination Date with respect to which, as of that
date, any restrictions, conditions, or contingencies have not lapsed; and



--------------------------------------------------------------------------------

  (c) Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each Performance Share with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed.

11.2 Termination Due To Certain Retirements. Upon any termination of an
Employee’s employment with the Corporation or any Subsidiary under circumstances
entitling the Employee to immediate payment of normal retirement or early
retirement benefits under any retirement plan of the Corporation or of a
Subsidiary (whether the Employee elects to commence or defer receipt of such
payment):

 

  (a) Unless otherwise provided in the relevant Award Instrument, the Employee
or, with respect to Nonqualified Options, any Transferee shall have the right
(i) to exercise, from time to time during the period ending three years after
the Employment Termination Date, but not later than the Option Expiration Date,
any Nonqualified Options and related Tandem SARs and Limited SARs that were
outstanding on the Employment Termination Date, if and to the same extent as
those Options, Tandem SARs and Limited SARs were exercisable by the Employee or
Transferee (as the case may be) on the Employment Termination Date, (ii) to
exercise, from time to time during the period ending three years after the
Employment Termination Date, but no later than the Option Expiration Date, any
Incentive Stock Options and related Tandem SARs and Limited SARs that were
outstanding on the Employment Termination Date, if and to the same extent as
those Options, Tandem SARs and Limited SARs were exercisable by the Employee on
the Employment Termination Date (even though exercise of the Incentive Stock
Option more than three months after the Employment Termination Date may cause
the Option to fail to qualify for Incentive Stock Option treatment under the
Internal Revenue Code of 1986, as amended) and (iii) to exercise, from time to
time during the period ending three years after the Employment Termination Date,
but not later than the date any Free-Standing SAR expires, any Free-Standing
SARs that were outstanding on the Employment Termination Date, if and to the
same extent as those Free-Standing SARs were exercisable by the Employee on the
Employment Termination Date;

 

  (b) The relevant Award Instrument may provide that the Employee or, with
respect to Nonqualified Options, any Transferee will have the right to exercise,
from time to time until not later than the expiration of the relevant Award,
Nonqualified Stock Options, Incentive Stock Options and SARs to the extent such
Options and SARs become exercisable by their terms prior to the expiration of
the relevant Award (or such earlier date as specified in the relevant Award
Instrument), notwithstanding the fact that such Options and SARs were not
exercisable in whole or in part (whether because a condition to exercise had not
yet occurred or a specified time period had not yet elapsed or otherwise) on the
Employment Termination Date;

 

  (c) Unless otherwise provided in the relevant Award Instrument, the Employee
shall offer for resale at the Acquisition Price, if any, to the Corporation each
Common Share of Restricted Stock and each Restricted Stock Unit held by the
Employee at the Employment Termination Date with respect to which, as of that
date, any restrictions, conditions, or contingencies have not lapsed; and

 

  (d) Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each Performance Share with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed.

11.3 Termination Due To Disability. Upon any termination of an Employee’s
employment due to disability:

 

  (a)

Unless otherwise provided in the relevant Award Instrument, the Employee, the
Employee’s attorney in fact or legal guardian or, with respect to Nonqualified
Options, any Transferee shall have the right (i) to exercise, from time to time
during the period ending three years after the Employment Termination Date, but
not later than the Option Expiration Date, any Nonqualified Options and related
Tandem SARs and Limited SARs that were outstanding on the Employment Termination
Date, if and to the same extent those Options, Tandem SARs and Limited SARs were
exercisable by the Employee or Transferee (as the case may be) on the Employment
Termination Date, (ii) to exercise, from time to time during the period ending
three years after the Employment Termination Date, but no later than the



--------------------------------------------------------------------------------

  Option Expiration Date, any Incentive Stock Options and related Tandem SARs
and Limited SARs that were outstanding on the Employment Termination Date, if
and to the same extent as those Options and Tandem SARs and Limited SARs were
exercisable by the Employee on the Employment Termination Date (even though
exercise of the Incentive Stock Option more than one year after the Employment
Termination Date may cause the Option to fail to qualify for Incentive Stock
Option treatment under the Internal Revenue Code of 1986, as amended), and
(iii) to exercise, from time to time during the period ending three years after
the Employment Termination Date, but not later than the date any Free-Standing
SAR expires, any Free-Standing SARs that were outstanding on the Employment
Termination Date, if and to the same extent as those Free-Standing SARs were
exercisable by the Employee on the Employment Termination Date;

 

  (b) Unless otherwise provided in the relevant Award Instrument, the Employee
shall offer for resale at the Acquisition Price, if any, to the Corporation each
Common Share of Restricted Stock and each Restricted Stock Unit held by the
Employee at the Employment Termination Date with respect to which, as of that
date, any restrictions, conditions, or contingencies have not lapsed; and

 

  (c) Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each Performance Share with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed.

11.4 Death of an Employee. Upon the death of an Employee while employed by the
Corporation or any Subsidiary or within any of the periods referred to in any
Section 11.1, 11.2, or 11.3 during which any particular Option or SAR remains
potentially exercisable:

 

  (a) Unless otherwise provided in the relevant Award Instrument, if the Option
Expiration Date of any Nonqualified Option that had not expired before the
Employee’s death would otherwise expire before the first anniversary of the
Employee’s death, that Option Expiration Date shall automatically be extended to
the first anniversary of the Employee’s death or such other date as provided in
the relevant Award Instrument provided that the Option Expiration Date shall not
be extended beyond the date that is ten years from the date on which the Option
was granted;

 

  (b) Unless otherwise provided in the relevant Award Instrument, the Employee’s
executor or administrator, the person or persons to whom the Employee’s rights
under any Option or SAR are transferred by will or the laws of descent and
distribution or, with respect to Nonqualified Options, any Transferee shall have
the right to exercise, from time to time during the period ending three years
after the date of the Employee’s death, but not later than the expiration of the
relevant Award, any Options and SARs that were outstanding on the date of the
Employee’s death, if and to the same extent as those Options and SARs were
exercisable by the Employee or Transferee (as the case may be) on the date of
the Employee’s death;

 

  (c) Unless otherwise provided in the relevant Award Instrument, the Employee
shall offer for resale at the Acquisition Price, if any, to the Corporation each
Common Share of Restricted Stock and each Restricted Stock Unit held by the
Employee at the Employment Termination Date with respect to which, as of that
date, any restrictions, conditions, or contingencies have not lapsed; and

 

  (d) Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each Performance Share with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed.

12. Acceleration Upon Change of Control. Unless otherwise specified in the
relevant Award Instrument, upon the occurrence of a Change of Control of the
Corporation, each Award theretofore granted to any Employee that then remains
outstanding shall be automatically treated as follows: (a) any outstanding
Option shall become immediately exercisable in full, (b) Tandem SARs and Limited
SARs related to any such Options shall also become immediately exercisable in
full, (c) any outstanding Free-Standing SAR shall become exercisable in full,
(d) the Restriction Period with respect to all outstanding Awards of Restricted
Stock shall immediately terminate, (e) the restrictions, conditions or
contingencies on any Restricted Stock Units shall immediately terminate, and
(f) the restrictions, conditions, or contingencies on any Performance Shares and
Performance Units shall be



--------------------------------------------------------------------------------

modified in such manner as the Committee may specify to give the Employee the
benefit of those Performance Shares or Performance Units through the date of
Change of Control.

13. Restrictions.

13.1 Assignment and Transfer. Nonqualified Options may not be assigned or
transferred (other than by will or by the laws of descent and distribution)
unless the Committee, in its sole discretion, determines to allow such
assignment or transfer and, if the Committee determines to allow any such
assignment or transfer, the Transferee shall have the power to exercise such
Nonqualified Option in accordance with the terms of the Award and the provisions
of this Plan. No Incentive Stock Option, SAR, Restricted Stock during the
Restriction Period, Restricted Stock Unit or Performance Share may be
transferred other than by will or by the laws of descent and distribution.
During an Employee’s lifetime, only the Employee (or in the case of incapacity
of an Employee, the Employee’s attorney in fact or legal guardian) may exercise
any Incentive Stock Option or SAR.

13.2 Further Restrictions. The Committee may specify at the date of grant of any
Award that part or all of the Common Shares that are (i) to be issued or
transferred by the Corporation upon the exercise of Options or SARs, upon the
termination of any period of deferral applicable to Restrict Stock Units or upon
payment under any grant of Performance Shares or Performance Units or (ii) no
longer subject to the Restriction Period, will be subject to further
restrictions on transfer.

14. Adjustment Upon Changes in Common Shares. Automatically and without
Committee action, in the event of any stock dividend, stock split, or share
combination of the Common Shares, or by appropriate Committee action in the
event of any reclassification, recapitalization, merger, consolidation, other
form of business combination, liquidation, or dissolution involving the
Corporation or any spin-off or other distribution to shareholders of the
Corporation (other than normal cash dividends), appropriate adjustments to
(a) the maximum number of Common Shares that may be issued under the Plan
pursuant to Section 5, the maximum number of Common Shares that may be issued
under the Plan pursuant to Incentive Stock Options as provided in Section 5, the
maximum number of Common Shares that may be issued under the Plan as Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units, and the
maximum number of Common Shares with respect to which any Employee may receive
Awards during any calendar year or calendar years as provided in Section 5, and
(b) the number and kind of shares subject to, the price per share under, and the
terms and conditions of each then outstanding Award shall be made to the extent
necessary and in such manner that the benefits of Employees under all then
outstanding Awards shall be maintained substantially as before the occurrence of
such event. Any such adjustment shall be conclusive and binding for all purposes
of the Plan and shall be effective, in the event of any stock dividend, stock
split, or share combination, as of the date of such stock dividend, stock split,
or share combination, and in all other cases, as of such date as the Committee
may determine. In the event of any such transaction or event, the Committee, in
its discretion, may provide in substitution for any or all outstanding Awards
under this Plan, such alternative consideration as it, in good faith, may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of all Awards so replaced.

15. Purchase For Investment. Each person acquiring Common Shares pursuant to any
Award may be required by the Corporation to furnish a representation that he or
she is acquiring the Common Shares so acquired as an investment and not with a
view to distribution thereof if the Corporation, in its sole discretion,
determines that such representation is required to insure that a resale or other
disposition of the Common Shares would not involve a violation of the Securities
Act of 1933, as amended, or of applicable blue sky laws. Any investment
representation so furnished shall no longer be applicable at any time such
representation is no longer necessary for such purposes.

16. Withholding of Taxes. The Corporation will withhold from any payments of
cash made pursuant to the Plan such amount as is necessary to satisfy all
applicable Federal, state, and local withholding tax obligations. The Committee
may, in its discretion and subject to such rules as the Committee may adopt from
time to time, permit or require an Employee (or other person exercising an
Option with respect to withholding taxes upon exercise of such Option) to
satisfy, in whole or in part, any withholding tax obligation that may arise in



--------------------------------------------------------------------------------

connection with the grant of an Award, the lapse of any restrictions with
respect to an Award, the acquisition of Common Shares pursuant to any Award, or
the disposition of any Common Shares received pursuant to any Award by having
the Corporation hold back some portion of the Common Shares that would otherwise
be delivered pursuant to the Award or by delivering to the Corporation an amount
equal to the withholding tax obligation arising with respect to such grant,
lapse, acquisition, or disposition in (a) cash, (b) Common Shares, or (c) such
combination of cash and Common Shares as the Committee may determine. The Fair
Market Value of the Common Shares to be so held back by the Company or delivered
by the Employee shall be determined as of the date on which the obligation to
withhold first arose.

17. Harmful Activity. If an Employee shall engage in any “harmful activity”
prior to or within six months after termination of employment with Key, then
(a) any shares of Restricted Stock, Restricted Stock Units, Performance Shares
or Performance Units held by the Employee that have vested, (b) any Profits
realized upon the exercise of any Covered Option or SAR and (c) any Profits
realized upon the sale of any vested shares of Restricted Stock, Restricted
Stock Units, Performance Shares or Performance Units, on or after one year prior
to the termination of employment with Key shall inure to the Corporation. The
aforementioned restriction shall not apply in the event that employment with Key
terminates within two years after a Change of Control of the Corporation if any
of the following have occurred: a relocation of an Employee’s principal place of
employment more than 35 miles from an Employee’s principal place of employment
immediately prior to the Change of Control, a reduction in an Employee’s base
salary after a Change of Control, or termination of employment under
circumstances in which an Employee is entitled to severance benefits or salary
continuation or similar benefits under a change of control agreement, employment
agreement, or severance or separation pay plan. If any vested shares of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units or any Profits realized upon the exercise of any Covered Option or SAR or
upon the sale of any vested shares of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units inure to the benefit of the Corporation
in accordance with the first sentence of this paragraph, an Employee shall
provide all such forfeited Awards and pay all such Profits to the Corporation
within 30 days after first engaging in any harmful activity and all Awards that
have not yet vested and all unexercised Covered Options or SARs shall
immediately be forfeited and canceled. Consistent with the provisions of
Section 3 of the Plan, the determination by the Committee as to whether an
Employee engaged in “harmful activity” prior to or within six months after
termination of employment with Key shall be final and conclusive. Unless
otherwise provided in the relevant Award Instrument, the provisions of
Section 17 shall apply to all Awards made under the Plan.

A “harmful activity” shall have occurred if an Employee shall do any one or more
of the following:

 

  (a) Use, publish, sell, trade or otherwise disclose Non-Public Information of
Key unless such prohibited activity was inadvertent, done in good faith and did
not cause significant harm to Key.

 

  (b) After notice from the Corporation, fail to return to Key any document,
data, or thing in an Employee’s possession or to which an Employee has access
that may involve Non-Public Information of Key.

 

  (c) After notice from the Corporation, fail to assign to Key all right, title,
and interest in and to any confidential or non-confidential Intellectual
Property which an Employee created, in whole or in part, during employment with
Key, including, without limitation, copyrights, trademarks, service marks, and
patents in or to (or associated with) such Intellectual Property.

 

  (d) After notice from the Corporation, fail to agree to do any acts and sign
any document reasonably requested by Key to assign and convey all right, title,
and interest in and to any confidential or non-confidential Intellectual
Property which an Employee created, in whole or in part, during employment with
Key, including, without limitation, the signing of patent applications and
assignments thereof.

 

  (e) Upon an Employee’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with Key, solicit or entice for employment or
hire any Employee of Key.

 

  (f)

Upon an Employee’s own behalf or upon behalf of any other person or entity that
competes or plans to compete with Key, call upon, solicit, or do business with
(other than business which does not compete with any business conducted by Key)
any customer of Key an Employee called upon, solicited,



--------------------------------------------------------------------------------

  interacted with, or became acquainted with, or learned of through access to
information (whether or not such information is or was non-public) while
employed at Key unless such prohibited activity was inadvertent, done in good
faith, and did not involve a customer whom an Employee should have reasonably
known was a customer of Key.

 

  (g) Upon an Employee’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with Key, engage in any business activity in
competition with Key in the same or a closely related activity that an Employee
was engaged in for Key during the one year period prior to the termination of
employment.

For purposes of this Section 17:

“Covered Option or SAR” means any Option or SAR granted under this Plan unless
the granting resolution expressly excludes the Option or SAR from the provisions
of this Section 17.

“Intellectual Property” shall mean any invention, idea, product, method of doing
business, market or business plan, process, program, software, formula, method,
work of authorship, or other information, or thing.

“Key” shall mean the Corporation and its Subsidiaries collectively.

“Non-Public Information” shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by an employer such as Key, and that of its customers or suppliers,
and that are not generally known by the public.

“Profit” shall mean, (1) with respect to any Covered Option or SAR, the spread
between the Fair Market Value of a Common Share on the date of exercise and the
exercise price or the Base Price, as the case may be, multiplied by the number
of shares exercised under the Covered Option or SAR; and (2) with respect to any
shares of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units, any profit realized upon the sale of any Common Shares that
were acquired upon the vesting of such Awards.

18. Awards in Substitution for Awards Granted by Other Companies. Awards,
whether Incentive Stock Options, Nonqualified Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units, may be granted
under the Plan in substitution for awards held by employees of a company who
become Employees of the Corporation or a Subsidiary as a result of the merger or
consolidation of the employer company with the Corporation or a Subsidiary, or
the acquisition by the Corporation or a Subsidiary of the assets of the employer
company, or the acquisition by the Corporation or a Subsidiary of stock of the
employer company as a result of which it becomes a Subsidiary. The terms,
provisions, and benefits of the substitute Awards so granted may vary from the
terms, provisions and benefits set forth in or authorized by the Plan to such
extent as the Committee at the time of the grant may deem appropriate to
conform, in whole or in part, to the terms, provisions, and benefits of the
awards in substitution for which they are granted.

19. Legal Requirements. No Awards shall be granted and the Corporation shall
have no obligation to make any payment under the Plan, whether in Common Shares,
cash, or any combination thereof, unless such payment is, without further action
by the Committee, in compliance with all applicable Federal and state laws and
regulations, including, without limitation, the United States Internal Revenue
Code and Federal and state securities laws.

20. Duration and Termination of the Plan. The Plan shall become effective and
shall be deemed to have been adopted on the Effective Date; provided, however,
that if the Plan is not approved by the affirmative vote of the holders of the
requisite number of outstanding Common Shares on or prior to December 31, 2004,
the Plan shall be void and of no further effect. The Plan shall remain in effect
until the date that is 10 years from the Effective Date. All grants made on or
prior to such date of termination will continue in effect thereafter subject to
the terms thereof and of this Plan.



--------------------------------------------------------------------------------

21. Miscellaneous.

21.1 Amendments. The Board of Directors, or a duly authorized committee thereof,
may alter or amend the Plan from time to time prior to its termination in any
manner the Board of Directors, or such duly authorized committee, may deem to be
in the best interests of the Corporation and its shareholders, except that no
amendment may be made without shareholder approval if shareholder approval is
required by any applicable securities law or tax law, or is required by the
rules of any exchange on which the Common Shares of the Corporation are traded
or, if the Common Shares are not listed on an exchange, by the rules of the
registered national securities association through whose inter-dealer quotation
system the Common Shares are quoted. The Committee shall have the authority to
amend these terms and conditions applicable to outstanding Awards (a) in any
case where expressly permitted by the terms of the Plan or of the relevant Award
Instrument or (b) in any other case with the consent of the Employee to whom the
Award was granted. Except as expressly provided in the Plan or in the Award
Instrument evidencing the Award, the Committee may not, without the consent of
the holder of an Award granted under the Plan, amend the terms and conditions
applicable to that Award in a manner adverse to the interests of the Employee.

21.2 Deferral. The Committee also may permit Employees to elect to defer the
issuance of Common Shares or the settlement of Awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan. The Committee also may provide that deferred issuances and
settlements include the payment or crediting of dividend equivalents or interest
on the deferral amounts.

21.3 Conditions. The Committee may condition the grant of any Award or
combination of Awards authorized under this Plan on the surrender or deferral by
the Employee of his or her right to receive a cash bonus or other compensation
otherwise payable by the Corporation or a Subsidiary to the Employee.

21.4 Acceleration. In case of termination of employment by reason of death,
disability or normal or early retirement, or in the case of hardship or other
special circumstances, of an Employee who holds an Option or SAR not immediately
exercisable in full, or any Restricted Stock as to which the substantial risk of
forfeiture or the prohibition or restriction on transfer has not lapsed, or any
Restricted Stock Units as to which the any period of deferral has not been
completed, or any Performance Shares or Performance Units which have not been
fully earned, or who holds Common Shares subject to any transfer restriction
imposed pursuant to Section 13(b) of this Plan, the Committee may, in its sole
discretion, accelerate the time at which such Option or SAR may be exercised or
the time at which such substantial risk of forfeiture or prohibition or
restriction on transfer will lapse or the time when such period of deferral will
end or the time at which such Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such Award.

22. Plan Noncontractual. Nothing herein contained shall be construed as a
commitment to or agreement with any person employed by the Corporation or a
Subsidiary to continue such person’s employment with the Corporation or the
Subsidiary, and nothing herein contained shall be construed as a commitment or
agreement on the part of the Corporation or any Subsidiary to continue the
employment or the annual rate of compensation of any such person for any period.
All Employees shall remain subject to discharge to the same extent as if the
Plan had never been put into effect.

23. Interest of Employees. Any obligation of the Corporation under the Plan to
make any payment at any future date merely constitutes the unsecured promise of
the Corporation to make such payment from its general assets in accordance with
the Plan, and no Employee shall have any interest in, or lien or prior claim
upon, any property of the Corporation or any Subsidiary by reason of that
obligation.

24. Fractional Shares. The Corporation will not be required to issue any
fractional Common Shares pursuant to this Plan. The Committee may provide for
the elimination of fractions or for the settlement of fractions in cash.



--------------------------------------------------------------------------------

25. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Employees who are foreign nationals or who are
employed by the Corporation or any Subsidiary outside of the United States of
America as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of this Plan as it may consider necessary or appropriate for such purposes,
without thereby affecting the terms of this Plan as in effect for any other
purpose, and the Secretary or other appropriate officer of the Corporation may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the shareholders of the
Corporation.

26. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm, or corporation any legal or equitable
right against the Corporation or any Subsidiary, their officers, employees,
agents, or directors, except any such rights as are specifically provided for in
the Plan or are hereafter created in accordance with the terms and provisions of
the Plan.

27. Absence of Liability. No member of the Board of Directors of the Corporation
or a Subsidiary, of the Committee, of any other committee of the Board of
Directors, or any officer or Employee of the Corporation or a Subsidiary shall
be liable for any act or action under the Plan, whether of commission or
omission, taken by any other member, or by any officer, agent, or Employee, or
except in circumstances involving his bad faith or willful misconduct, for
anything done or omitted to be done by himself.

28. Severability. The invalidity or unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.

29. Governing Law. The provisions of the Plan shall be governed and construed in
accordance with the internal substantive laws of the State of Ohio.